Citation Nr: 1313843	
Decision Date: 04/25/13    Archive Date: 05/03/13

DOCKET NO.  08-30 661	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, including posttraumatic stress disorder (PTSD), depression, anxiety, and bipolar disorder.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

T. M. Gillett, Counsel


INTRODUCTION

The Veteran served on active duty from September 1962 to February 1963.

The Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas, initially considered and denied the Veteran's claim for service connection for PTSD in an April 2007 rating decision.  A subsequent January 2008 rating decision of this RO confirmed and continued the denial of this claim, and the Veteran appealed to the Board of Veterans' Appeals (Board/BVA).

The RO in Waco also since has denied service connection for depression, anxiety, and bipolar disorder.

As support for his claim, the Veteran testified at a hearing in October 2011 at the RO in Houston before the undersigned Veterans Law Judge of the Board, and that is the RO that certified the appeal to the Board.

At the outset of the hearing, the presiding judge recognized the Veteran had received the several additional psychiatric diagnoses mentioned, so not just of PTSD, but also of depression, anxiety, and bipolar disorder, which as mentioned the RO also had considered and denied VA benefits concerning.  Therefore, when subsequently remanding the claim in March 2012, the Board indicated it would be considering service connection for all diagnosed psychiatric disorders because the U.S. Court of Appeals for Veterans Claims (Court/CAVC) had held that the Board must broadly construe claims, and in the context of psychiatric disorders must consider other diagnoses for service connection when the medical record so reflects.  Clemons v. Shinseki, 23 Vet. App. 1 (2009).  A claimant cannot be held to a hypothesized diagnosis or one he is incompetent to render when determining what his actual claim may be.  Id. at 5-6.  The Court also had indicated the Board should consider alternative current conditions within the scope of the filed claim.  Id.


That March 2012 remand was to obtain all outstanding evaluation or treatment records, whether from VA or private mental healthcare providers, and to then have the Veteran undergo a VA compensation examination to:  1) first determine whether he has PTSD according to the requirements of the Fourth Edition of the American Psychiatric Association's DIAGNOSTIC AND STASTISTICAL MANUAL OF MENTAL DISORDERS (DSM-IV); if determined he does, then for an opinion concerning 2) whether his PTSD is the result of a stressor during his military service - including when considering the special provisions of 38 C.F.R. § 3.304(f)(5) regarding personal assault, and finally for 3) a medical nexus opinion concerning the likelihood that any other psychiatric disorders that have been diagnosed (namely, of anxiety, depression, and bipolar disorder) are related or attributable to his military service - either to the type of stress he alleges to have experienced in service or the claimed personal assault.

That additional development of the claim was accomplished.  Even despite that prior remand, however, still further development of the claim is required before deciding it on appeal, so the Board is again remanding the claim to the RO via the Appeals Management Center (AMC).


REMAND

Still additional development is required before deciding this claim.  In a February 2010 VA treatment record, the Veteran indicated he was applying for disability benefits from the Social Security Administration (SSA).  The file however does not show that VA has contacted SSA to obtain his records from this other Federal agency, and VA has a duty to obtain these records.  Quartuccio v. Principi, 16 Vet. App. 183, 187-88 (2002); Voerth v. West, 13 Vet. App. 117, 121 (1999); Baker v. West, 11 Vet. App. 163, 169 (1998); Murincsak v. Derwinski, 2 Vet. App. 363, 370-72 (1992); Lind v. Principi, 3 Vet. App. 493, 494 (1992).


In Golz v. Shinseki, 590 F.3d 1317 (Fed. Cir. 2009), the U. S. Court of Appeals for the Federal Circuit (Federal Circuit Court) clarified that VA's duty to assist was limited to obtaining relevant SSA records.  The Federal Circuit Court rejected the argument in Golz that SSA records are always relevant and that VA always is required to obtain them.  Relevant records were defined under 38 U.S.C. § 5103A as those relating to the injury for which the claimant is seeking VA benefits and have a reasonable possibility of helping to substantiate the claim.  Id., at 1321.  The Federal Circuit Court also pointed out that, "[n]ot all medical records for a Veteran will have a reasonable possibility of aiding in the substantiation of a VA disability claim."  Id.  The Federal Circuit Court thus concluded in Golz, "[t]here must be specific reason to believe these records may give rise to pertinent information to conclude that they are relevant."  Id., at 1323.

Here, the Veteran did not state specifically the exact basis of his claim for SSA disability benefits, insofar as whether they are predicated on his mental illness.  The February 2010 VA treatment record mentioned, however, refers to his then nearly 3-year sobriety (noting he had a long history of marijuana dependence and major depressive disorder (MDD)), his financial struggles for some time, and his hope that his SSA benefits would be processed soon in order to improve his lifestyle - apparently by helping to alleviate his then current financial crisis.  So there is at least suggestion his SSA disability benefits are relevant to this VA claim since there was circumstantial mention of his mental illness and drug abuse history.  The AMC/RO resultantly needs to contact the SSA and obtain and associate with the claims file copies of the Veteran's records regarding his application for SSA disability benefits, including any treatment records considered in deciding his entitlement to these benefits.  38 U.S.C.A. § 5103A (West 2002 & Supp. 2012); 38 C.F.R. § 3.159(c)(2) (2012). 


Accordingly, the claim is REMANDED for the following additional development and consideration:

1.  Contact the SSA and obtain and associate with the claims file copies of the Veteran's SSA records, especially any underlying medical records SSA considered or relied on in making its disability determination.  In requesting these records, the AMC/RO must follow the current procedures of 38 C.F.R. § 3.159(c)(2) (2012), which require that efforts to obtain records in the custody of a Federal department or agency continue until either the records are received or notification is provided that further efforts to obtain them would be futile.  All records or responses received should be associated with the claims folder.  The Veteran also must be appropriately notified if unable to obtain these records.  38 C.F.R. § 3.159(e)(1).

2.  Then readjudicate this claim of entitlement to service connection for a psychiatric disorder in light of this and all other additional evidence.  If this claim continues to be denied, send the Veteran another supplemental statement of the case (SSOC) and give him and his representative time to submit additional evidence and/or argument in response to it before returning the file to the Board for further appellate consideration of this claim.

The Veteran has the right to submit additional evidence and argument concerning this claim the Board is remanding.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).


_________________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).


